Carley, Judge.
Pursuant to this court’s grant of an application for interlocutory appeal, appellant-plaintiff appeals from the grant of appellee-defendant’s motion to open default and the denial of appellant’s motions to strike appellee’s answer and to enter default judgment.
After a careful review of the record, we find no basis for holding that the trial court abused its discretion in granting appellee’s motion *934and in denying appellant’s. Copeland v. Carter, 247 Ga. 542 (277 SE2d 500) (1981). Accordingly, the judgment is affirmed.
Decided September 5, 1984.
H. Burton Crews, Jr., for appellant.
Benjamin L. Johnson, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.